EXHIBIT 10.41

AMENDED AND RESTATED

ACCO BRANDS CORPORATION

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

EFFECTIVE DECEMBER 14, 2009

1. Purpose. This Deferred Compensation Plan for Non-Employee Directors (the
“Plan”) was established effective January 1, 2006 by ACCO Brands Corporation
(the “Company”) to enable the non-employee members of the Board of Directors of
the Company (sometimes referred to as “Directors”) to have flexibility with
respect to the receipt of income earned for acting as Directors. The Plan allows
non-employee Directors to receive incentive compensation based on the
appreciation of the common stock of the Company (“Stock”) and on the dividends
declared on such Stock or based on a fixed income account. The Phantom Stock
portion of the Plan will also promote a closer identity of interests between
such Directors and the shareholders of the Company. The Plan also allows
non-employee Directors to elect to defer receipt of payment of restricted stock
unit awards granted under the Company’s 2005 Incentive Plan (formerly, the 2005
Long-Term Incentive Plan), as most recently amended, restated and approved by
shareholders on May 25, 2006, (and any successor or replacement plan thereto)
(“LTIP”).

2. Definitions. The following definitions are applicable to the Plan:

(a) “Account” or “Accounts” means one or both of the Phantom Fixed Income
Account and the Phantom Stock Unit Account, as the context provides.

(b) “Annual Retainer” means the cash portion of the annual fee, meeting
attendance fees and any committee fees payable to a Participant as compensation
for serving on the Board.

(c) “Board” means the Board of Directors of the Company.

(d) “Change of Control” has the meaning set forth on Attachment A hereto.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Company” means ACCO Brands Corporation and any successor corporation or
corporations with or into which ACCO Brands Corporation may be consolidated or
merged.



--------------------------------------------------------------------------------

(g) “Dividend Equivalent” means, with respect to Phantom Stock Units credited to
a particular Participant, a dollar amount equal to the cash dividend which the
Participant would have been entitled to receive if the Participant had been the
owner, on the record date for a dividend paid on the Stock, of a number of
shares of Stock equal to the number of Phantom Stock Units then properly
credited to the Phantom Stock Unit Account of the Participant. “Dividend
Equivalents” shall also mean those Dividend Equivalents credited to any RSU
hereunder to the extent so provided under the applicable RSU award.

(h) “Effective Date” has the meaning set forth in Section 28.

(i) “LTIP” has the meaning set forth in Section 1.

(j) “Participant” means any current member of the Board who is not an employee
of the Company or any subsidiary of the Company, or any such former member of
the Board who has not received a complete distribution of his/her Accounts and
of all of his RSU awards deferred under the Plan and who, while a member of the
Board, elected to participate in the Plan.

(k) “Phantom Fixed Income Account” means the hypothetical account established
and maintained by the Company for each Participant who elects to defer receipt
of his/her Annual Retainer and treat it as if invested in the stable value fixed
income fund identified in Section 8.

(l) “Phantom Stock Unit” means a unit corresponding to the value of, and the
dividend rights associated with, a single share of Stock, credited to a
Participant’s Phantom Stock Unit Account in connection with a deferral election
of an amount of the Participant’s Annual Retainer pursuant to Section 4 or a
reallocation of previous deferrals under Section 6 of the Plan to his/her
Phantom Stock Unit Account.

(m) “Phantom Stock Unit Account” means, with respect to each Participant, an
account established and maintained by the Company for the purpose of recording
the number of Phantom Stock Units with respect to which that Participant has
rights under the Plan.

(n) “RSU” means a restricted stock unit award granted to a non-employee member
of the Board pursuant to the LTIP.

(o) “Stock” has the meaning set forth in Section 1.

(p) “Value per Phantom Stock Unit” as of a given date means the closing price
per share at which the Stock trades on the New York Stock Exchange on that date
or, if there is no trading in the Stock on that date, on the most recent
preceding date on which such trading occurred.

3. Administration. The authority to manage and control the operation and
administration of the Plan shall be vested in the Nominating and Corporate
Governance Committee of the Board (“Committee”). Subject to the limitations of
the Plan, the Committee shall have the sole and complete authority: (a) to
interpret the Plan and to adopt, amend and rescind administrative guidelines and
other rules and regulations relating to the Plan; (b) to

 

2



--------------------------------------------------------------------------------

correct any defect or omission or to reconcile any inconsistency in the Plan or
in any payment made hereunder; and (c) to make all other determinations and to
take all other actions necessary or advisable for the implementation and
administration of the Plan. The Committee’s determinations on matters within its
authority shall be conclusive and binding upon the Company and all other
persons. All expenses associated with the Plan shall be borne by the Company.

4. Annual Election to Defer Compensation. Effective for deferrals hereunder for
service as a non-employee Director commencing January 1, 2008 and all periods
thereafter:

(a) Any Participant may, by written notice to the Company, elect, in lieu of
receipt of an amount of the Annual Retainer that otherwise would be payable to
the Participant, to defer the receipt of all or a portion of such amount and to
receive any one or both of credits of Phantom Stock Units and credits to his/her
Phantom Fixed Income Account on the aggregate amount of such deferral.

(b) Any Participant may, by written notice to the Company (including pursuant to
the Participant’s RSU award agreement with the Company), elect to defer receipt
of payment of all or a portion of an award of RSUs, that otherwise would become
vested and payable in accordance with the terms of such award under the LTIP.

(c) A notice of election under this Section 4 shall be valid only if such
election:

(i) is in writing, signed by the Participant;

(ii) designates the fiscal year of the Company to which it relates;

(iii) designates (A) the amount of deferral of the Annual Retainer that is
payable during such fiscal year and the allocation of such deferral among
his/her Accounts or (B) the number of RSUs to be deferred pursuant to an award
that may be made during such fiscal year, or (3) both (A) and (B), as the case
may be;

(iv) affirms that such amount shall be payable upon the earlier of (1) the date
of the Participant’s cessation as a member of the Board or (2) the date of a
Change of Control; and

(v) is filed with the Company:

(1) on or before December 31 of the fiscal year preceding the fiscal year of the
Company in which such Annual Retainer (or installment thereof) is payable or
such RSU is awarded (other than as set forth in subparagraph (3), below) or, in
either such case, if earlier, in which such Board service is rendered;

(2) in the case of a new member of the Board, is filed with the Company by the
new member within thirty (30) days after becoming a member of the Board, to be
effective for the then current fiscal year of the Company, but only with respect
to compensation earned, or RSUs awarded, through the performance of services
after the filing of the notice of election; or

 

3



--------------------------------------------------------------------------------

(3) for RSU awards which the Board requires, as a condition of receipt of such
award, the mandatory deferral of payment of such award (as shall be set forth in
such RSU award agreement), such election shall be deemed filed with the Company
on the date of such RSU award agreement or in which the Participant otherwise
obtains a legally binding right to receipt of amounts thereunder, which election
shall immediately become irrevocable.

Any such notice of election under this Section 4 shall become irrevocable, for
the fiscal year for which it is given, on the last date on which it is required
to be given under subparagraph (v), and the Participant may modify the election
at any time prior to the date on which it becomes irrevocable.

(d) Any election made by a Participant with respect to his/her Annual Retainer
or, with respect to his RSU awards, as the case may be, shall remain in effect
until modified or revoked by the Participant in accordance with the foregoing
provisions of this Section 4.

5. Crediting of Deferred Amounts.

(a) Deferrals of the installment of the Annual Retainer elected pursuant to
Section 4, above, shall be credited to and between the Phantom Stock Unit
Account and the Phantom Fixed Income Account, in the amounts allocated by the
electing Participant, as of the day in which such installment of the Annual
Retainer otherwise would have been payable but for such election.

(b) The number of Phantom Stock Units so credited shall be determined by
dividing (i) the allocable dollar amount of the deferral for which Phantom Stock
Units are elected by (ii) the Value per Phantom Stock Unit on that date.

(c) Additions to the Phantom Fixed Income Account shall be credited in the
dollar amount elected and so allocated.

6. Reallocation of Accounts. As of each January 1 and July 1, a Participant may
elect to transfer all or any part of his/her Phantom Stock Unit Account or
Phantom Fixed Income Account to and between the other such Account. Any such
election shall be valid only if it is in writing, signed by the Participant and
filed with the Company at least ten (10) days prior to the applicable January 1
or July 1. Each of the Participant’s Accounts shall be revalued as of the date
preceding the effective date of such transfer, taking into account all Dividend
Equivalents (under Section 7) and all deemed interest credited to the Phantom
Fixed Income Account (under Section 8) through such preceding valuation date.

7. Phantom Stock/RSU Dividend Equivalents. If, as of the record date for a cash
dividend on Stock, Phantom Stock Units or RSUs have been (or should have been)
properly credited to the Phantom Stock Unit Account or as RSUs of a Participant,
the Company shall credit to the Phantom Fixed Income Account of that
Participant, or the RSUs of that Participant to the extent so provided under the
Participant’s RSU award, as of that record date, a Dividend Equivalent for such
Phantom Stock Units or RSUs, as the case may be. Dividend Equivalents under an
RSU award shall be deemed to be additional RSUs, or otherwise, in the manner
provided under the applicable RSU award.

 

4



--------------------------------------------------------------------------------

8. Phantom Fixed Income Account Interest Credits. As of the last day of each
calendar month, the balance of the Phantom Fixed Income Account of each
Participant determined as of the last day of the prior calendar month, shall be
credited with interest equal to the last reported yield rate for such crediting
month reported by the Vanguard Treasury Money Market Fund (reporting symbol
VMPXX), or such successor or other fund designated by the Committee having
substantially the same risk profile.

9. Phantom Stock Unit Adjustments. In the event of any change in the outstanding
shares of Stock by reason of any stock dividend or split, recapitalization,
merger, consolidation, combination or exchange of shares, or other similar
corporate change, the Committee shall make such adjustments in each
Participant’s Phantom Stock Unit Account, including the number of Phantom Stock
Units, as it deems to be equitable under the Plan in order fairly to give effect
to such change and to the purpose and intent of the Plan.

10. Redemption and Payment of Phantom Stock Units and Dividend Equivalents. A
Participant’s Phantom Stock Unit Account shall be redeemed, within thirty
(30) days after the Participant separates from service with the Company and all
Affiliates (but shall be deemed available to the Participant on such separation
date, for income tax purposes), or immediately upon a Change of Control, through
a lump-sum cash payment or a lump sum distribution of shares of Stock of the
Company, as the Participant elects prior to such distribution, in an amount
equal to the sum of:

(a) In the case of a distribution in cash, the product of (i) the number of
Phantom Stock Units properly credited to the Participant’s Phantom Stock Unit
Account on the last day prior to the date that the Participant separates from
service with the Company or the date of the Change of Control, multiplied by
(ii) the Value per Phantom Stock Unit on such date; or

(b) In the case of a distribution in Stock, a number of whole shares of Stock
equal to the number of whole Phantom Stock Units, and any fractional Phantom
Stock Unit shall be paid in cash in the manner set forth in Section 10(a). Any
distribution in Stock under this Section 10(b) shall be deemed to be a payment
of an award of RSUs out of authorized shares of Stock under the LTIP. Anything
to the contrary herein notwithstanding, the Participant shall not receive a
distribution under this Section 10(b), and shall instead receive a distribution
under Section 10(a) to the extent that there shall not be sufficient shares of
Stock available for distribution under the LTIP or such distribution in Stock
otherwise is prohibited under the LTIP.

For purposes of this Section 10 as well as Section 11 and Section 12 of the
Plan, a “separation from service” shall have the meaning defined under Treasury
Regulation Section 1.409A-1(h)(2) which shall occur upon the Participant’s
cessation of service as a Board member, provided such cessation constitutes a
good faith termination of the Participant’s contractual relationship with the
Company (and all Affiliates) and the Participant and the Company reasonably do
not anticipate that the Participant will renew a contractual relationship for
the Participant to provide further services to the Company (or to any Affiliate)
in any capacity (whether in employment or as an independent contractor). An
“Affiliate” is any member of the controlled group of companies, under section
414(b), (c) or (m) of the Code, that includes the Company.

 

5



--------------------------------------------------------------------------------

11. Payment of Phantom Fixed Income Account. A Participant’s Phantom Fixed
Income Account shall be paid to the Participant within thirty (30) days after
the date that the Participant separates from service with the Company and all
Affiliates (but shall be deemed available to the Participant on such separation
date, for income tax purposes), or immediately upon a Change of Control, in a
lump sum cash payment equal to the value of that Account on the date of such
cessation or Change of Control, together with an amount of Phantom Fixed Income
Account interest credits in the manner provided under Section 8 for the period
since the immediately preceding valuation date through the date of such
separation or Change of Control.

12. Payment of RSUs and Dividend Equivalents.

(a) A Participant’s RSU awards (including Dividend Equivalents credited as
additional RSUs under such awards) shall be paid to the Participant, in the
manner set forth in the applicable RSU award agreement, within thirty (30) days
after the Participant separates from service as a member of the Board (but shall
be deemed available to the Participant on such separation date, for income tax
purposes), or immediately upon a Change of Control.

(b) Except as provided in this Plan, the terms and conditions of the LTIP and
the award agreement under which such RSUs were granted shall govern. Subject to
Section 27 hereof, in the event of any inconsistency between (i) the LTIP and
such RSU award agreement and (ii) this Plan, the LTIP and RSU award agreement
shall govern.

13. Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries to receive any amounts payable under the Plan after his death, and
may change such designation from time to time, by filing a written designation
of beneficiary or beneficiaries with the Committee on a form to be prescribed by
the Committee, provided that no such designation shall be effective unless so
filed prior to the death of such Participant.

14. Discretion of Company and Committee. Any decision made or action taken by
the Committee arising out of or in connection with the construction,
administration, interpretation and effect of the Plan shall lie within the
absolute discretion of the Committee and shall be conclusive and binding upon
all persons.

15. Absence of Liability. No member of the Board, officer or any other employee
of the Company or any subsidiary of the Company shall be liable for any act or
action hereunder, whether of commission or omission, taken by any other Board
member or by any other officer, agent or employee or, except in circumstances
involving his bad faith, for anything done or omitted to be done by himself.

16. No Segregation of Cash or Shares. The Company shall not be required to
segregate any cash, or any shares of Stock in connection with any Phantom Stock
Units or RSUs, credited under the Plan or any other investments in connection
with the Phantom Fixed Income Accounts. No interest shall be allowable or
payable at any time with respect to any Phantom Stock Units or RSUs.

 

6



--------------------------------------------------------------------------------

17. No Rights as a Shareholder. No Participant shall have voting or any other
rights or privileges of a shareholder of Stock by reason of the crediting of
Phantom Stock Units or RSUs under the Plan.

18. Company Not Trustee. The Company shall not, by virtue of any provisions of
the Plan, be deemed to be a trustee of any Stock or any other property.

19. No Property Interest. The crediting of Phantom Stock Units or RSUs or of any
amounts to the Phantom Fixed Income Account under the Plan shall not create any
property interest for a Participant, and the liabilities of the Company to any
Participant pursuant to the Plan shall be those of a debtor pursuant to such
contractual redemption obligations as arise under the Plan and, as applicable,
RSU award agreement, when a Participant separates from service with the Company
and all Affiliates or there occurs a Change of Control. No such obligation of
the Company shall be deemed to be secured by any pledge of or other encumbrance
on any property of the Company.

20. No Security. Amounts payable under the Plan shall at all times be subject to
the claims of the Company’s general creditors. There shall be no posting of a
bond, promissory note or any other safeguard to assure that the Participant will
be paid. The sole security for payment under the terms of the Plan is the
Company’s promise to pay.

21. Assignments and Transfers. The rights and interests of a Participant under
the Plan may not be assigned, encumbered, pledged or transferred except, in the
event of the death of a Participant, to his designated beneficiary or, in the
absence of such designation, by will or the laws of descent and distribution.
Any such attempted action shall be void, and no such interest shall be in any
manner liable for or subject to debts, contracts, liabilities, engagements or
torts of any Participant. If any Participant shall become bankrupt or shall
attempt to assign, encumber, pledge or transfer any interest in the Plan, then
the Board in its discretion may hold or apply such interest or any part thereof
to or for the benefit of such Participant or his designated beneficiary, his
spouse, children, blood relatives, or other dependents, or any of them, in such
manner and in such proportions as the Board may consider proper.

22. Director Status. The Plan does not, and will not, give any Participant the
right to continue as a Director of the Company, nor will the Plan confer any
right to any benefit under the Plan unless such right has specifically accrued
under the terms of the Plan.

23. Gender and Number. In construing the Plan, where the context makes it
appropriate, words in any gender shall be deemed to include any other gender,
words in the singular shall be deemed to include the plural, and words in the
plural shall be deemed to include the singular.

24. Illinois Law to Govern. All questions pertaining to the construction,
regulation, validity and effect of the provisions of the Plan shall be
determined in accordance with the laws of the State of Illinois.

25. Amendment, Suspension or Termination of the Plan. The Board may from time to
time amend, suspend or terminate in whole or in part (and if suspended or
terminated may reinstate) any or all of the provisions of the Plan. Except to
the extent necessary to conform to

 

7



--------------------------------------------------------------------------------

the laws or regulations or the extent permitted by any applicable law and
regulation, neither the termination nor any suspension or amendment of the Plan
shall operate either directly or indirectly to (i) without the consent of the
Participant no amendment, impair any non-forfeitable right of a Participant or
beneficiary to any Phantom Stock Unit or other Account previously credited to
the Participant pursuant to the Plan or any RSU previously awarded pursuant to
the LTIP as constituted at the time of termination, suspension or amendment or
(ii) accelerate the payment of any amount from the date on which such amount
otherwise is payable hereunder except as permitted pursuant to Treasury
Regulation Section 1.409A-3(j).

26. Withholding Tax. The Company shall have the right to deduct from any cash
payment to be made to any Participant, his designated beneficiary or his estate
any taxes required by law to be withheld with respect thereto.

27. Section 409A. Anything in this Plan to the contrary notwithstanding, no
amount shall be deferred by, and no amount deferred shall be distributed to, a
Participant unless such deferral or distribution shall in all respects comply
with section 409A of the Code. To the extent applicable, anything in the Plan to
the contrary notwithstanding, at no time shall any asset of the Company or any
Affiliate be restricted, set aside, reserved or transferred in trust for the
benefit of (i) any Participant under the Plan, as a result of a change in the
financial health of the Company or any Affiliate, or a Participant that was an
applicable covered employee (to the extent applicable under section
409A(b)(3)(A)(i) of the Code) or non-employee Participant at any time during a
restricted period respecting any tax-qualified defined benefit plan sponsored by
the Company or any Affiliate (other than a multi-employer defined benefit plan
for employees covered by a collective bargaining agreement with the Company or
any Affiliate). For such purpose, “applicable covered employee” and “restricted
period” shall have the meanings set forth in section 409A(b)(3) of the Code.

28. Effective Date. The Plan is hereby amended and fully restated effective
January 1, 2008 (“Effective Date”) for the specific purpose of compliance with
section 409A of the Code. This amendment and restatement shall govern (a) all
Accounts and RSUs (and Dividend Equivalents thereon) under the Plan that had not
been distributed prior to the Effective Date and (b) all deferrals of
compensation, and Dividend Equivalents, interest credits and Phantom Stock Unit
adjustments thereon, commencing on the Effective Date. The Plan as in effect
prior to January 1, 2008 shall, through December 31, 2007, govern all deferrals
and all distributions of deferrals subject to the Company’s good faith
compliance with section 409A of the Code and the effective guidance issued by
the Internal Revenue Service and the U.S. Treasury thereunder to the extent
applicable.

 

8



--------------------------------------------------------------------------------

ATTACHMENT A

CHANGE OF CONTROL OF THE COMPANY

For such purpose, a “Change of Control” means the first to occur of:

(a) Any person or group of persons (for which purpose in this Attachment A shall
have the meaning as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (“Exchange Act”)) becomes over a 12-month period
the owner of 30% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors
(“Voting Securities”) of the Company, excluding, however, any acquisition of
Voting Securities: (1) directly from the Company, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company, (2) by the Company or a
subsidiary of the Company, or (3) by an employee benefit plan (or related trust)
sponsored or maintained by the Company or entity controlled by the Company;

(b) Individuals who constitute the Board cease for any reason, during any
12-month period, to constitute at least a majority of the Board, provided that
any individual becoming, during any such 12-month period, a director whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Board
shall be considered as though such individual were a member of such majority of
the Board;

(c) The Company shall be merged or consolidated with another corporation or
entity, or a Voting Securities of the Company are acquired in which, as a result
thereof, any one person or group of persons acquires ownership of more than 50%
of the combined Voting Securities of the Company or the surviving or resulting
corporation or entity immediately thereafter, as the case may be, (including any
Voting Securities in the Company previously acquired and then held by such
person or persons), unless (1) such person or persons previously acquired Voting
Securities resulting in a Change of Control pursuant to Paragraph (a) of this
Attachment A or (2) the stockholders of the Company immediately prior thereto
own at least 50% of the combined Voting Securities of the Company or the
surviving or resulting corporation or entity, as the case may be, immediately
thereafter; or

(d) In any transaction, or series of transactions during a 12-month period, any
person purchases or otherwise acquires assets of the Company having a gross fair
market value equal to or exceeding 40% of the total gross fair market value of
all of the Company’s assets immediately prior to such transaction (or
immediately prior to the first in such series of transactions). For the purpose
of this Paragraph (d), any transaction with a related person (within the meaning
of Treasury Regulation Section 1.409A-3(i)(5)(vii)(B) shall be disregarded.

The foregoing determination of a “Change of Control” of the Company shall be
made with due regard for the rules governing attribution of stock ownership
under section 318(a) of the Code and the owner of all outstanding vested options
shall be regarded as an owner of shares of Voting Securities underlying such
option.

 

9